Citation Nr: 1630915	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee musculoligamentous strain.

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain (major extremity).

3.  Entitlement to a rating in excess of 10 percent for a right ankle sprain from April 16, 2015.  

4.  Entitlement to an initial compensable rating for right ankle sprain prior to April 16, 2015.  

5.  Entitlement to a rating in excess of 10 percent for cholinergic urticaria from April 16, 2015.  

6.  Entitlement to an initial compensable rating for cholinergic urticaria prior to April 16, 2015.  


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 rating decisions of the Lincoln, Nebraska, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was first before the Board in December 2014, at which time service connection for tinnitus and left knee musculoligamentous strain was granted.  This is a full grant of benefits and accordingly those issues are no longer before the Board.  The remaining issues were remanded for further development.  

The case was returned to the Board in August 2015.  The Board granted entitlement to a 10 percent rating for right ankle strain effective from April 16, 2015.  The Board also granted a 10 percent rating for cholinergic urticaria from April 16, 2015.  The Board denied entitlement to an initial compensable rating for the right ankle strain before April 16, 2015, and entitlement to initial evaluations in excess of 10 percent for the right knee disability and the right shoulder disability.  The Veteran appealed all of these determinations to the United States Court of Appeals for Veterans Claims (Court). 

In an order dated March 2016, the Court granted a March 2016 joint motion for partial remand (JMPR) for all of the issues on appeal.  These issues have been returned to the Board for action consistent with the terms of the joint motion.  The issues on the first page of this decision are as listed in the JMPR.  

The August 2015 Board decision also remanded the Veteran's claim of service connection for degenerative disc disease of the cervical spine for further development.  The JMPR notes that the Court did not have jurisdiction over that issue.  A review of the record does not confirm that the requested development has been completed, and the appeal has not yet been returned for consideration.  Therefore, the claim of service connection for degenerative disc disease of the cervical spine is not currently before the Board.  

Finally, the Order for the August 2015 Board decision granted a 10 percent rating for cholinergic urticaria from April 16, 2015.  However, a review of that decision shows that the Conclusion of Law granted an initial 10 percent rating, which is meant to include the entire period on appeal from the September 1, 2010 date of service connection.  This is consistent with the Finding of Fact for that issue as well as the reasons and bases in the body of the decision, which state that "a 10 percent rating for cholinergic urticaria are met since September 2010 under 38 C.F.R. § 4.118 Diagnostic Code 7825."  

The March 2016 JMPR did not note the above-described error in the August 2015 Board decision.  It did request a partial vacatur and remand, with the vacatur to include the portion of the Board decision that denied a compensable evaluation for urticaria prior to April 16, 2015.  The March 2016 Court Order granted the JMPR, and while the order does not explicitly mention vacatur, it does state that the August 2015 decision is remanded for action consistent with the JMPR, which constitutes an implicit grant of the vacatur request.  Therefore, the issuance of an order to correct the August 2015 decision is not required, as the Board will implement the grant it intended in the current decision.  

The issues of entitlement to increased rating for a right knee disability, a right shoulder disability and a right ankle disability for both before and after April 16, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 27, 2011, the Veteran's cholinergic urticaria would manifest as a rash all over the arms, chest, back and legs, which equates to more than 40 percent of the entire body, for approximately one to one and a half hours a week. 

2.  From May 27, 2011, cholinergic urticaria has not been shown to affect 20 percent or more of the entire body or exposed areas of the body, and there has been no systemic therapy such as corticosteroids or other immunosuppressive drugs requiring a total duration of six weeks or more during the past 12 month period; it has been manifested by recurrent episodes of rash occurring at least four times during a previous 12-month period that responds to treatment with antihistamines. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent grant for cholinergic urticaria have been met through May 27, 2011.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 4.104, 4.118, Diagnostic Code 7806, 7825 (2015). 

2.  The criteria for a 10 percent rating for cholinergic urticaria from May 28, 2011 are met; the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 4.104, 4.118, Diagnostic Code 7825 (2015). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded a recent VA skin examination.  The Veteran's VA treatment records have also been obtained.  He has not identified any pertinent private medical records, and he has declined his right to a hearing.  .

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.  

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for cholinergic urticaria was granted in the August 2011 rating decision on appeal.  A zero percent rating was assigned from September 1, 2010.  

The RO has analogously evaluated cholinergic urticaria as eczema under 38 C.F.R. § 4.118, Code 7806.  In spite of the analogous rating, the Board notes that the rating schedule includes an entry for urticaria which is arguably more appropriate.  However, as the RO utilized the rating criteria for eczema, and as the JMPR cited to only that rating criteria, the Board will continue to use that code.  The Board will also consider entitlement to an increased rating under the criteria for urticaria. 

The rating criteria for eczema provides that a noncompensable rating is warranted when less than five percent of the entire body or less than five percent of exposed areas are affected, and no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted when at least five percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Code 7806.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7825, a 10 percent rating is warranted where there are recurrent episodes of urticaria occurring at least four times during the past 12-month period, and responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period, requiring intermittent systemic immunosuppressive therapy for control.  A 60 percent rating is assigned for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  Id.

The Veteran was afforded a VA examination on May 27, 2011 which noted a history of hives, redness and blotchiness in service, especially when he became hot and sweated excessively, which led to a diagnosis of cholinergic urticaria in 1992.  The appellant related that he had hives that lasted one to 1 1/2 hours approximately weekly, depending on how much he worked out.  He said that he typically had the rash all over his arms, chest, back and legs and that this was abated by cooling down and resting.  He stated that he used over-the-counter Allegra as needed with good results.  An aggravating factor was sweating.  The appellant stated that he received no current treatment, including the use of topical creams.  The condition was described as intermittent and episodic.  It was reported that he had no current complaints and did not have a rash.  On examination, no welts, hives, redness or urticaria was observed.  He was not having a current flare-up.  There was no scarring or disfigurement and the condition was not active.  Following examination, a diagnosis of cholinergic urticaria, asymptomatic currently, was rendered. 

The Veteran underwent a skin examination on April 16, 2015.  He related that he had longstanding rashes that came and went after exertion and/or sweating.  He stated he had had no severe episodes in about five years but had weekly minor recurrences, usually on the arms.  It was noted that in the past, symptoms had affected the chest and abdomen, but were not currently present.  The examiner related that the changes noted on current evaluation were very minimal, faint, slightly reddened areas about both volar elbows.  There was no scarring or disfigurement of the head, face or neck.  The Veteran was reported to have no systemic manifestations due to skin disease.  It was noted that he had treated symptoms with topical medication, as well as Benadryl, in the past with medication used a total of than less than six weeks within the past 12 months.

On direct examination, there were minimal skin findings that did not affect exposed areas.  The entire body surface area affected was estimated to greater than five but less than 20 percent on current examination.  The examiner related that remand instructions were read out loud to the Veteran and his wife and that the appellant was offered the opportunity to run around the building/exercise/exert himself until perspiration occurred in order to produce a flare-up, but he stated that the walk up the campus driveway to the main entrance was more than adequate for the current presentation.  Following examination, the diagnosis was cholinergic urticaria.

The Board has carefully considered the evidence and the assertions that cholinergic urticarial is more severe than currently rated.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F. 3d. 1372(2007).  A layman is competent to report what he perceives through the senses.  See Layno v. Brown, 6 Vet. App. 465(1994).

The March 2016 JMPR noted the Veteran's May 2011 statement that he typically had the rash all over his arms, chest, back and legs.  The Board was requested to consider whether or not the Veteran is competent to make this statement, whether or not it is credible, and its potential application to 38 C.F.R. § 4.118, Code 7806.  

The Board finds that the Veteran is competent to describe the extent of his rash, as this is a disability that is subject to lay observation.  The Veteran is also credible, as there is evidence in the service treatment records that confirm he has previously been seen with a rash that affected the arms, chest, back and legs.  The May 2011 statement does not include an estimation of the percent of the body that was affected by this rash.  However, the Board observes that a rash that affected the arms, chest, back and legs would very likely involve more than 40 percent of the body.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that an initial 60 percent rating for his cholinergic urticarial is warranted under 38 C.F.R. § 4.118, Code 7806.

However, the Veteran also reported at the April 2015 examination that he had had no severe episodes in about five years but only weekly minor recurrences, usually on the arms.  It was noted that in the past, symptoms had affected the chest and abdomen, but were not currently present.  The Veteran is also competent to make these statements.  The April 2015 examiner noted that the Veteran currently had an outbreak on his elbows, which the Board finds consistent with the Veteran's description of minor recurrences on the arms.  The examiner estimated the area of the body that was affected to be greater than five but less than 20 percent.  This warrants a 10 percent rating under 38 C.F.R. § 4.118, Code 7806.  Based on the Veteran's April 2015 report that his last severe episode had been about five years earlier, and as the May 27, 2011 examination was conducted less than five years earlier, the Board finds that the effective date for the 10 percent examination should be May 28, 2011.  

The Board has considered entitlement to a rating in excess of 10 percent for the period beginning May 28, 2011, but this is not supported by the evidence.  Indeed, there is no medical evidence or statement from the Veteran that would support a finding that his urticaria affected more than 20 percent of his body for any portion of this period.  The April 2015 examiner also states that the Veteran's use of oral medications over the past 12 months had been for six weeks or less, which warrants a 10 percent rating.  The rating criteria found at 38 C.F.R. § 4.118, Code 7806 do not support entitlement to an evaluation higher than 10 percent after May 28, 2011.  

The Board has also considered entitlement to an increased rating under the criteria for urticaria found at 38 C.F.R. § 4.118, Code 7825.  The April 2015 examination states that the Veteran had not experienced any debilitating episodes in the past 12 months, and the Veteran said he had not had a severe episode in five years.  He reports flare-ups of hives and rash on exertion and sweating which he treats with an over-the-counter antihistamine.  He contends that these symptoms recur weekly depending on his level of activity.  It appears that the disability is under control with the use of over-the-counter antihistamines as the record does not document any ongoing treatment for the disorder. 

Under the circumstances, the Board finds the urticaria symptoms meet the criteria for episodes that occur at least four times during the past 12-month period.  Additionally, the episodes respond to treatment with antihistamines which meets the requirement for treatment.  However, at no point in time does the evidence reflect recurrent debilitating episodes of urticaria occurring at least four times during the past 12-month period requiring intermittent systemic immunosuppressive therapy for control.  38 C.F.R. § 4.118 Diagnostic Code 7825.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his urticaria.  These symptoms include rash and hives that cover portions of the body.  They are not constant, but appear for short periods of time on episodic basis.  These symptoms are specifically contemplated by the applicable scheduler criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment.  The April 2015 VA examiner opined that the skin condition did not impact the Veteran's ability to work.  He has never been hospitalized for this disability.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

The Board notes that a claim for an increased rating also encompasses a claim for a total rating for compensation based upon individual unemployability due to service-connected disabilities if raised by the record or the Veteran.  It has not been raised in this case.  The Veteran does not contend that his urticaria renders him unemployable, and the April 2015 examiner found that this disability did not affect the ability to work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER


An initial 60 percent rating for cholinergic urticaria is granted through May 27, 2011, subject to controlling regulations governing the payment of monetary awards. 

A 10 percent rating for cholinergic urticaria is granted from May 28, 2011, subject to controlling regulations governing the payment of monetary awards.

REMAND

The March 2016 JMPR requested that the Board provide additional reasons and bases as to whether or not new VA examinations of the right shoulder, right knee, and right ankle were required in order to examine these disabilities during a period of flare-up.  The JMPR noted that the Veteran reported periods of flare-ups for each of these disabilities, but further noted the most recent VA examinations dated in April 2015 state they were not conducted during a flare-up.  The Board was to consider whether or not the Veteran's conditions are more similar to the circumstances requiring an examination during flare-up discussed in Ardison v. Brown, 6. Vet. App. 405 (1994), or the circumstances that did not require such an examination described in Voerth v. West, 13 Vet. App. 117 (1999). 

The Board was prepared to find that the each of the Veteran's musculoskeletal disabilities were more like the circumstances in Voerth, in that there is no evidence of additional impairment of earning capacity during flare-ups, and his flare-ups are of very short duration.  Therefore, examinations during flare-ups would not be required for any of these disabilities.  

However, since the March 2016 JMPR, the Court has issued a decision that requires remand for additional examinations on other grounds.  In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court interpreted 38 C.F.R. § 4.59 as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and nonweight-bearing, and, when possible, of the opposite joint.  A review of the April 2015 VA examinations shows that they do not include such range of motion testing.  

Therefore, the Veteran must be scheduled for new VA examinations of his right knee, right shoulder, and right ankle.  Furthermore, since as noted in the JMPR the Veteran's flare-ups result from specific and potentially clinically-controllable aggravating factors, if deemed possible by the examiner the Veteran may be invited to perform these aggravating factors in order to produce a flare-up in conjunction with these examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA medical examination(s) of his right knee, right shoulder, and right ankle for the purpose of determining the current nature and severity of these disabilities.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, weight-bearing and nonweight-bearing for the knee and ankle, and the paired joint if undamaged.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If the examiner finds that the specific aggravating factors that cause flare-ups of the Veteran's disabilities are safely clinically-controllable, the Veteran should be provided an opportunity to perform those factors in order to produce a flare-up in conjunction with the examination.  The examination report must state whether or not testing was conducting during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


